MEMORANDUM **
Mohammad Hezaveh Mahdavi appeals his conviction and sentence imposed following his guilty-plea conviction for possessing goods valuing more than $1,000 that were stolen from an interstate shipment of property, in violation of 18 U.S.C. § 659. In Mahdavi’s prior appeal, 99-50754, we granted his motion for summary reversal and remanded for resentencing. Mahdavi has completed serving the custodial portion of his sentence. In the instant appeal, Mahdavi’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Mahdavi has not filed a pro se supplemental brief.
Counsel identifies two potential issues, the first of which is whether Mahdavi’s guilty plea was adequate. The record shows that the district court substantially complied with Federal Rule of Criminal Procedure 11, and that Mahdavi understood the nature of the guilty plea proceedings and pled guilty knowing the consequences of his decision and not as a result of improper coercion, promises or threats. Mahdavi’s guilty plea was therefore adequate. See United States v. Vonn, — U.S.-,-, 122 S.Ct. 1043, 1046, 152 L.Ed.2d 90 (2002); United States v. Hernandez, 203 F.3d 614, 618-19 (9th Cir. 2000).
Counsel also identifies the potential issue of whether Mahdavi can appeal any issues relating to the calculation of his sentence. However, because Mahdavi has completed serving the custodial portion of his sentence, any issues regarding the district court’s calculation of Mahdavi’s term of imprisonment are moot. See United *465States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no other issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.